     Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 1 of 13
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      December 02, 2020
                              UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,            §
                                     §
      Plaintiff,                     §
                                     §
VS.                                  §
                                     § CIVIL ACTION NO. 7:19-cv-00339
117.543 ACRES OF LAND, more or less, §
in HIDALGO COUNTY, TEXAS; and        §
JOSE RAMIREZ, JR.,                   §
                                     §
      Defendants.                    §

                                  OPINION AND ORDER

         The Court now considers the “United States’ Amended Brief on Just Compensation”1 and

“Defendant Jose Ramirez Jr.’s Supplemental Brief for Just and Adequate Compensation.”2 Both

briefs are filed pursuant to Court order and supersede any earlier briefs.3 After considering the

briefs, record, and relevant authorities, the Court holds that $100.00 is just compensation for the

taking in this case.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an eminent domain case commenced under the Declaration of Taking Act4

concerning Tract RGV-MCS-1311, which is 117.543 acres of land in Hidalgo County, Texas, as

more particularly described in the United States’ schedules C and D (the “Subject Property”).5

Plaintiff United States initiated this case on September 27, 2019, with its complaint, declaration,




1
  Dkt. No. 29.
2
  Dkt. No. 30.
3
  Dkt. No. 26.
4
  See 40 U.S.C. §§ 3111–18.
5
  See Dkt. No. 1-1 at 5–8.


1 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 2 of 13




and notice of condemnation.6 The United States represents that Defendant Jose Ramirez, Jr. is

the only person “who have or claim an interest in the property condemned.”7 The United States

seeks in this case a:

         temporary, assignable easement beginning on the date possession is granted to the
         United States and ending 12 months later, consisting of the right of the United
         States, its agents, contractors, and assigns to enter in, on, over and across the land
         described in Schedule C to survey, make borings, and conduct other investigatory
         work for the purposes described in Schedule B and to access adjacent lands;
         including the right to trim or remove any vegetative or structural obstacles that
         interfere with said work; reserving to the landowners, their successors and assigns
         all right, title, and privileges as may be used and enjoyed without interfering with
         or abridging the rights hereby acquired; subject to minerals and rights appurtenant
         thereto, and to existing easements for public roads and highways, public utilities,
         railroads and pipelines.8

The United States intends to use the easement “to conduct surveying, testing, and other

investigatory work needed to plan the proposed construction of roads, fencing, vehicle barriers,

security lighting, cameras, sensors, and related structures designed to help secure the United

States/Mexico border within the State of Texas.”9 The United States deposited $100 in estimated

just compensation for the taking.10 The Court held an initial pretrial conference and hearing on

the United States’ motion for immediate possession11 on December 17, 2019.12 At the hearing

and in a subsequent order, the Court granted the United States immediate possession of the

requested easement over the Subject Property.13




6
  Dkt. Nos. 1–3.
7
  Dkt. No. 1-1 at 14; see FED. R. CIV. P. 71.1(c)(3) (“[B]efore any hearing on compensation, the plaintiff must add as
defendants all those persons who have or claim an interest and whose names have become known or can be found
by a reasonably diligent search of the records, considering both the property's character and value and the interests
to be acquired.”).
8
  Dkt. No. 1-1 at 10.
9
  Id. at 4.
10
   Dkt. No. 7.
11
   Dkt. No. 9.
12
   See Minute Entry (Dec. 17, 2019).
13
   See id.; Dkt. No. 17.


2 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 3 of 13




         At the Court’s March 10, 2020 status conference, the parties sought an evidentiary

hearing on the issue of just compensation.14 The Court granted the request and set the hearing in

May 2020.15 After numerous continuances because of the COVID-19 pandemic,16 the Court

instructed the parties to consider alternative means of evidentiary submission.17 In October 2020,

the parties jointly moved for the Court to determine just compensation on the briefs, 18 which the

Court granted, holding that the parties shall file briefs by November 20th and the Court “will

consider a brief submitted pursuant to [that] order to supersede any earlier brief.”19 Both parties

timely submitted briefs,20 so the issue of just compensation is ripe for determination. The Court

turns to the analysis.

     II. DISCUSSION

         a. Legal Standard

         Under the Fifth Amendment to the United States Constitution, private property shall not

be taken “for public use, without just compensation.”21 Just compensation is to be just to the

landowner and to the public which must pay for the condemnation by eminent domain.22 “Just

compensation . . . means in most cases the fair market value of the property on the date it is

appropriated.”23 “[T]he underlying principle is that the dispossessed owner ‘is entitled to be put

in as good a position pecuniarily as if his property had not been taken. He must be made whole




14
   See Minute Entry (Mar. 10, 2020).
15
   Dkt. No. 20.
16
   See Dkt. Nos. 22, 24.
17
   Dkt. No. 24.
18
   Dkt. No. 25.
19
   Dkt. No. 26.
20
   Dkt. Nos. 29–30.
21
   U.S. CONST. amend. V (the Takings Clause).
22
   Bauman v. Ross, 167 U.S. 548, 574 (1897) (quoting Searl v. Sch. Dist. No. 2, 133 U.S. 553, 562 (1890) (Fuller,
C.J.)).
23
   Kirby Forest Indus. v. United States, 467 U.S. 1, 10 (1984).


3 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 4 of 13




but is not entitled to more.’”24 “Under this standard [of fair market value], the owner is entitled

to receive what a willing buyer would pay in cash to a willing seller at the time of the taking.”25

“[I]n general, comparable sales constitute the best evidence of market value . . . the more

comparable a sale is, the more probative it will be of the fair market value of the condemned

property.”26 A comparable sale is defined as a sale “from a willing seller to a willing buyer of

similar property in the vicinity of the taking at or about the same time as the taking.”27 Evidence

of fair market value can come from evidence of comparable sales and from expert testimony as

to the value of the subject property.28

         “In determining the market value, this Court must look not only at the present use of the

property, but also at the highest and best use for which the property is adaptable and needed.”29

“Ordinarily, the highest and best use for property sought to be condemned is the use to which it

is subjected at the time of the taking. This is true because economic demands normally result in

an owner's putting his land to the most advantageous use.”30 When a condemnee31 attempts to

claim that the highest and best use for the property taken is something other than what the

property is currently used for, the Fifth Circuit has held that the burden is on the condemnee to

produce credible evidence that, at the time of taking, the use claimed was “practicable” and that

24
   United States v. 320.0 Acres of Land in Monroe Cnty., 605 F.2d 762, 780 (5th Cir. 1979) (quoting Olson v. United
States, 292 U.S. 246, 255 (1934)).
25
   Id. (internal quotation marks and quotation omitted); accord United States v. 50 Acres of Land, 469 U.S. 24, 29
(1984) (quotation omitted) (“The Court has repeatedly held that just compensation normally is to be measured by the
market value of the property at the time of the taking contemporaneously paid in money.”); 5th Cir. Pattern Civ.
Jury Instruction 13.3 (2014) (internal quotation marks omitted) (“Fair market value means the amount a willing
buyer would have paid a willing seller in an arms-length transaction, when both sides are fully informed about all
the advantages and disadvantages of the property, and neither side is acting under any compulsion to buy or sell.”).
26
   320.0 Acres of Land, 605 F.2d at 798.
27
   United States v. 8.41 Acres of Land in Orange Cnty., 680 F.2d 388, 395 (5th Cir. 1982) (citing United States v.
Trout, 386 F.2d 216, 222–23 (5th Cir. 1967)).
28
   320.0 Acres of Land, 605 F.2d at 798 & n.64.
29
   8.41 Acres of Land, 680 F.2d at 394; see United States v. Causby, 328 U.S. 256, 261 (1946) (“It is the owner's
loss, not the taker's gain, which is the measure of the value of the property taken.”).
30
   United States v. Buhler, 305 F.2d 319, 328 (5th Cir. 1962).
31
   See Condemnee, BLACK’S LAW DICTIONARY (11th ed. 2019) (“One whose property is expropriated for public use
or taken by a public-works project.”).


4 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 5 of 13




“there was a reasonable likelihood that [the property] would be so used in the reasonably near

future.”32 Evidence of highest and best use that is not credible, for example an assertion that

residential development is the highest and best use when the property in question is next to an

airfield and has poor access and stagnant population growth, should be rejected.33

         When the taking is temporary, “the Just Compensation Clause of the Fifth Amendment

requires that the government pay the landowner for the value of the use of the land during this

period,”34 or in other words “determine the figure which would compensate [the condemnee] for

the loss it suffered by being deprived of this property for this period of time.”35 Market rental

value is generally the appropriate measure of compensation for a temporary taking. 36 However,

even if a taking is temporary, it may effect a complete deprivation of profitable use of property. 37

         “Considerations that may not reasonably be held to affect market value are excluded.”38

“In making [a just compensation] estimate there should be taken into account all considerations

that fairly might be brought forward and reasonably be given substantial weight in such

bargaining,” but ostensible events affecting value that are speculative or not shown to be

reasonably probable are excluded from the ascertainment of value.39 The considerations that are

excluded from just compensation include special or sentimental value to the condemnee, the




32
   320.0 Acres of Land, 605 F.2d at 814; accord United States v. 62.50 Acres of Land in Jefferson Par., 953 F.2d
886, 890 (5th Cir. 1992) (“Potential uses must overcome a presumption in favor of the existing use. A landowner
can overcome this presumption only by showing a reasonable probability that the land is adaptable and needed for
the potential use in the near future.”).
33
   United States v. 158.24 Acres of Land, More or Less, in Bee Cnty., 515 F.2d 230, 233 (5th Cir. 1975).
34
   First English Evangelical Lutheran Church of Glendale v. Los Angeles Cnty., 482 U.S. 304, 319 (1987).
35
   United States v. Michoud Indus. Facilities, 322 F.2d 698, 708 (5th Cir. 1963).
36
   Kimball Laundry Co. v. United States, 338 U.S. 1, 7 (1949).
37
   See id. at 14 (discussing that the condemnee’s investment “remained bound up in the reversion of the property” so
the United States “could no more completely have appropriated the [condemnee’s] opportunity to profit” than by
putting the condemnee completely out of business for a period of time).
38
   United States v. 50 Acres of Land, 469 U.S. 24, 29 (1984) (quotation omitted).
39
   Olson v. United States, 292 U.S. 246, 257 (1934).


5 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 6 of 13




change in value of separate tracts that are affected by the taking, 40 appraisal and attorneys’ fees,

loss of profits, damage to goodwill, and the expense of relocation or other consequential losses.41

However, “the opinion testimony of a landowner as to the value of his land is admissible without

further qualification. Such testimony is admitted because of the presumption of special

knowledge that arises out of ownership of the land.”42 Although the Court will not accept

speculative “value to me” testimony from a landowner, so long as the landowner’s opinion has a

rational foundation and is not contradicted by the landowner’s testimony, it is probative of the

market value of the land.43 The rule is that if “a proffered potential use is not reasonably

practicable or probable, so that no reasonably minded trier of fact faithfully applying the law

could find that it represents an element of fair market value,” the evidence will not be

considered.44 “The burden of establishing the value of the land sought to be condemned [rests]

with the landowner.”45 If the landowner fails to establish that just compensation is higher than

the United States’ estimate, the Court may rely exclusively on the United States’ evidence.46

         b. Analysis

             1. Evidence Submitted by Defendant Landowner



40
   See United States v. 101.88 Acres of Land, More or Less, Situated in St. Mary Par., La., 616 F.2d 762, 772 (5th
Cir. 1980) (holding that a landowner is entitled only to recover for the actual condemnation and not for any theory of
damages to remaining land or damages that will be incurred in the future).
41
   Tenn. Gas Pipeline Co., LLC v. Permanent Easement for 7.053 Acres, 931 F.3d 237, 247–48 (3d Cir. 2019)
(collecting United States Supreme Court cases); see United States v. Gen. Motors Corp., 323 U.S. 373, 379 (1945)
(“The rule in such a case is that compensation for that interest does not include future loss of profits, the expense of
moving removable fixtures and personal property from the premises, the loss of good-will which inheres in the
location of the land, or other like consequential losses which would ensue the sale of the property to someone other
than the sovereign.”).
42
   United States v. 329.73 Acres of Land in Grenada & Yalobusha Cntys., 666 F.2d 281, 284 (5th Cir.
1982) (citing United States v. 3,698.63 Acres of Land, 416 F.2d 65, 67 (8th Cir. 1966) & United States v. Sowards,
370 F.2d 87, 92 (10th Cir. 1966)).
43
   See Sowards, 370 F.2d at 92; United States v. 79.20 Acres, 710 F.2d 1352, 1357 (8th Cir. 1983) (citing 3,698.63
Acres, 416 F.2d at 66-67).
44
   320.0 Acres of Land, 605 F.2d at 818.
45
   United States v. 62.50 Acres of Land in Jefferson Par., 953 F.2d at 890 (5th Cir. 1992) (citing United States ex rel.
Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 273–76 (1943)).
46
   United States v. 8.41 Acres of Land in Orange Cnty., 680 F.2d 388, 395 (5th Cir. 1982).


6 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 7 of 13




         Defendant landowner Jose Ramirez Jr. argues that “[j]ust and adequate compensation for

the instant easement is no less than $7,500 because this is the minimum fair market value of the

easement.”47 Defendant points chiefly to two pieces of evidence: the declarations of Defendant

and his son.48 Defendant explains in a declaration pursuant to 28 U.S.C. § 1746 that he entered a

still-active oil and gas lease in 1976 permitting underground pipes, a pump jack, and other

machinery for $1,000 per year, but that he would not enter such a lease now for less than $5,000

per year.49 Because Defendant must adjust his “cattle operation” and his existing obligations to

the oil and gas lease when the United States’ representatives enter the property, he is “asking the

government to compensate [him] $7,500 for the one-year easement they have on [his] land.”50

Defendant’s son Jose Ramirez, III submits a similar declaration, explaining that “we have had to

be ready to make accommodations for the government at a moment’s notice.” 51 The Court

pauses here to remind Plaintiff United States of its obligations pursuant to Court order to

“provide Defendant 72-hour notice before entering Tract RGV-MCS-1311.”52 Jose Ramirez, III

continues, “we must put [protections] in place to ensure our cattle, and our business, is not

harmed by this surveying and surveyors” and that all cattle operations must cease while “we wait

for hours for the surveyors to come.”53 Jose Ramirez, III elaborates on the aggravation caused by

the existing easement and adds that “[w]e are also generally concerned about the oil and gas

company cancelling our lease because of how cumbersome this process has been.”54 However,




47
   Dkt. No. 30 at 3, ¶ 13.
48
   Dkt. No. 30 at 6, ¶ 18.
49
   Dkt. No. 19-1 at 4, ¶¶ 10–12.
50
   Id. ¶¶ 13–14.
51
   Dkt. No. 30-1 at 2, ¶ 4.
52
   Dkt. No. 20 at 1.
53
   Dkt. No. 30-1 at 2, ¶ 4.
54
   Id. at 3–4, ¶¶ 6–11.


7 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 8 of 13




the lease has evidently not been cancelled in the 11 months since the easement has been in place

and the United States has had access to it.55

             2. Evidence Submitted by Plaintiff United States

         The United States is relying on very similar if not identical arguments and evidence from

previous cases before this Court. In July of this year, the Court noted the United States’ evidence

here was already “familiar to the Court.”56 Specifically, the United States relies on the

declaration of Roger C. Jennings, a “professionally licensed real estate appraiser [who works] for

the U.S. Army Corps of Engineers.”57

         Mr. Jennings declares that he has significant appraisal experience, including in the
         Rio Grande Valley where the Subject Property is located, and that in his personal
         judgment and in the judgment of his associates and as reflected by appraisals
         completed by Mr. Jennings's associates, temporary rights of entry have no
         measurable market value especially where the easement "does not change the uses
         for which the property is legally available, has no impact on any potential
         physically possible use of the property, and does not impair the use or sale of the
         property for any of the available uses." The United States relies on this
         declaration for its position that nominal compensation of $ 100 is just
         compensation, and is even more generous than $1 that would also be just
         compensation, for the easement at issue.58

“The Court previously accepted this evidence as probative expert evidence of just compensation,

and does so again today.”59 The United States again lazily relies on a 2015 Western District of

Virginia case60 for the proposition that there is no compensable value in a temporary right of

entry, which the Court finds unpersuasive for the same reasons already stated.61 This Court has


55
   See Dkt. No. 30 at 1, ¶ 1.
56
   United States v. 8.903 Acres of Land, No. 7:19-cv-52, 2020 U.S. Dist. LEXIS 134134, at *10 (S.D. Tex. July 29,
2020) (Alvarez, J.).
57
   Dkt. No. 29-2 at 1, ¶ 1.
58
   8.903 Acres of Land, 2020 U.S. Dist. LEXIS 134134, at *11 (quoting United States v. 30.00 Acres of Land, No.
7:19-cv-234, 2020 U.S. Dist. LEXIS 100770, at *11 (S.D. Tex. June 9, 2020) (Alvarez, J.)); Dkt. No. 29-2 at 1–5,
¶¶ 1–11.
59
   8.903 Acres of Land, 2020 U.S. Dist. LEXIS 134134, at *11 (footnote omitted).
60
   Dkt. No. 29 at 8, ¶ 15.
61
   8.903 Acres of Land, 2020 U.S. Dist. LEXIS 134134, at *11–12 (citing Klemic v. Dominion Transmission, Inc.,
138 F. Supp. 3d 673, 689 (W.D. Va. 2015)).


8 / 13
      Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 9 of 13




already held that certain landowner evidence “pushes back against Mr. Jennings’ contention that

temporary rights of entry have no measurable market value at all.”62

             3. Court’s Analysis of Just Compensation

         To rebut the United States’ estimation of just compensation, Defendant repeatedly points

to the work and aggravation he must endure to accommodate the easement over his land.63

However, Defendant never ties any of these considerations to the fair market value of the land or

easement. Defendant points to one 1945 case in which the United States sought to occupy a

portion of a building and displace the tenant who held that portion under a long term lease. 64 The

Supreme Court held that “[s]ome of the elements which would certainly and directly affect the

market price agreed upon by a tenant and a sublessee in such an extraordinary and unusual

transaction would be the reasonable cost of moving out the property stored and preparing the

space for occupancy by the subtenant,” but not as items of damages and instead as relevant

evidence indicative of the market price “which would be asked and paid for such temporary

occupancy of the building then in use under a long term lease.”65 The Supreme Court held that

such evidence should be admitted and considered.66

         In this case, even if the Court considered the accommodations Defendant must make for

the dominant easement over Defendant’s servient estate,67 Defendant offers no particular

evidence of the costs involved in making such accommodations or how they affect market

value.68 The Court is left to guess as to the affect Defendant’s accommodations have on the


62
   United States v. 30.00 Acres of Land, No. 7:19-cv-270, 2020 U.S. Dist. LEXIS 127817, at *13 (S.D. Tex. July 21,
2020) (Alvarez, J.).
63
   See Dkt. No. 30 at 7–8, ¶¶ 22–24; id. at 10–11, ¶ 29.
64
   United States v. Gen. Motors Corp., 323 U.S. 373, 374–75 (1945).
65
   Id. at 383, cited in Dkt. No. 30 at 7, ¶ 22.
66
   Id.
67
   See Dkt. No. 30 at 6, ¶ 20 (discussing that the servient estate holder “is beholden to the needs of the easement
holder”).
68
   See Dkt. Nos. 19-1, 30-1.


9 / 13
     Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 10 of 13




market value of the land. Although the Supreme Court held that courts must receive and consider

evidence regarding accommodations as affecting market price, the Court also held that “[p]roof

of such costs as affecting market value is to be distinguished from proof of value peculiar to the

respondent, or the value of good-will or of injury to the business of the respondent which, in this

case, as in the case of the condemnation of a fee, must be excluded from the reckoning.”69

Defendant offers only the latter type of evidence in the form of injury to his cattle operation:

          For example, I will have to reevaluate the grazing rotations I currently have and
          will have to make sure my cattle have access to water. Even then, because the
          government has the right to access any part of my entire tract of land, I also have
          to have someone available in case I have to move the cattle if the surveyors want
          to access the section of land where the cattle are present.70

The Court holds that these are not costs and undertakings reasonably affecting market value, and

even if they were, Defendant does not show the impact of the accommodations on the market

value and the Court cannot guess without the aid of expert evidence or comparable sales as to the

effect on market value of the Subject Property.71

          Defendant also argues that he should be compensated for the diminution in value

resulting from the taking, which he values at no less than $7,500.72 Defendant reasons that the

fair market value for the diminution in value for the access easement is no less than $7,500.73

This is circular reasoning because the conclusion of fair market value (the thing to be proved) is

assumed in the premise that the diminution of value is worth no less than $7,500.74 The Court

rejects this argument.


69
   Gen. Motors Corp., 323 U.S. at 383.
70
   Dkt. No. 19-1 at 3, ¶ 8.
71
   See United States v. 320.0 Acres of Land in Monroe Cnty., 605 F.2d 762, 798 & n.64 (5th Cir. 1979) (discussing
probative evidence of market value).
72
   Dkt. No. 30 at 11–12, ¶ 30 (quoting Boyer v. United States, 135 Fed. Cl. 121, 127 (2017)).
73
   Id. at 12, ¶ 32.
74
   See Petitio principii, BLACK’S LAW DICTIONARY (11th ed. 2019) (“Begging the question; that is, a logical fallacy
wherein what is to be proved is implicitly presumed as true in the premise; an argument whose premise is also the
conclusion.”).


10 / 13
     Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 11 of 13




          Defendant’s core argument regarding market value appears to be the oil and gas lease on

the Subject Property.75 Defendant argues that “[t]he lease is comparable to the easement at issue

in this case because, as a willing seller, the fixed $1,000 annual payment is in exchange for

access to the property for generally limited amounts of time to conduct activities on the pump

jack and other machinery within it.”76 Both Defendant and his son attest to the existence of the

same oil and gas lease.77 In a recent case, this Court held a $250 hunting and fishing lease

sufficiently comparable to the United States’ access easement because both interests “grant non-

exclusive access to the land for twelve months, giving both the hunting and fishing lessee and the

United States virtually unfettered access to the property.”78

          However, the Court rejects the argument that Defendant’s oil and gas lease is a

comparable sale that offers probative evidence of the Subject Property’s surface market value.

Defendant’s oil and gas lease, and Plaintiff’s surface access easement, fundamentally differ in

kind. A “surface interest” is “[e]very right in real property other than the mineral interest.”79 A

mineral interest, as distinguished from a surface interest in real property, is “[t]he right to search

for, develop, and remove minerals from land or to receive a royalty based on the production of

minerals.”80 A landowner can alienate or lease his or her surface rights and subsurface rights

separately.81 Importantly, particular lands may have significantly different market values for

their surface and subsurface interests. For example, a piece of land overlooking a fjord with a

fantastic vista may be ideal for an expensive residential home or lavish commercial hotel, but


75
   See Dkt. No. 30 at 9, ¶ 27.
76
   Id.
77
   See Dkt. No. 19-1 at 4, ¶¶ 10–12; Dkt. No. 30-1 at 4, ¶ 11.
78
   United States v. 30.00 Acres of Land, No. 7:19-cv-270, 2020 U.S. Dist. LEXIS 127817, at *15 (S.D. Tex. July 21,
2020) (Alvarez, J.).
79
   Surface interest, BLACK’S LAW DICTIONARY (11th ed. 2019).
80
   Mineral interest, BLACK’S LAW DICTIONARY (11th ed. 2019).
81
   See Subsurface interest, BLACK’S LAW DICTIONARY (11th ed. 2019) (“1. A landowner's right to the minerals and
water below the property. 2. A similar right held by another through grant by, or purchase from, a landowner.”).


11 / 13
     Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 12 of 13




with no subsurface minerals to speak of, would have drastically different surface and subsurface

market values. Conversely, a parcel of land in a desolate tundra, but with a significant vein of

valuable ore or large deposit of oil below its surface, would also have drastically different

surface and subsurface market values. The United States’ easement in this case acknowledges the

difference; the easement is “subject to minerals and rights appurtenant thereto.”82 Defendant also

acknowledges a substantial difference between the mineral interest granted by the oil and gas

lease and the surface easement that does not provide for the installation of permanent structures:

the Subject Property “has underground pipes and other features for the production of the oil and

gas, including an operating pump jack and other machinery.”83 Defendant fails to acknowledge

the critical distinction between the subsurface lease and surface interest at issue here and how

their market values may be impacted separately, and does not point to any jurisprudence

suggesting that a mineral interest can be applied to the determination of the value of a temporary

surface access easement.84 In sum, the Court holds that the mineral interest granted by an oil and

gas lease on the Subject Property is not a comparable sale to the surface interest granted by the

United States’ easement.

          The Court holds that Defendant has failed to rebut the United States’ evidence that

nominal compensation of $100 is appropriate. “The landowners had an opportunity to prove the

market value of the tracts was higher than established by the Government, but failed to meet this

burden . . . . Accordingly, it is unnecessary to conduct additional hearings on determining the fair

market value of the parcels.”85 “In the absence of any evidence or testimony supporting

Defendant's argument that the United States' estimated valuation was too low, the Court will


82
   Dkt. No. 1-1 at 10.
83
   Dkt. No. 19-1 at 4, ¶ 12.
84
   See Dkt. No. 30 at 9–10, ¶¶ 27–28.
85
   United States v. 8.41 Acres of Land in Orange Cnty., 680 F.2d 388, 395 (5th Cir. 1982).


12 / 13
     Case 7:19-cv-00339 Document 31 Filed on 12/02/20 in TXSD Page 13 of 13




follow its prior precedent and hold that Roger Jennings's testimony is sufficient substantiation of

the $100 nominal compensation.”86

     III. CONCLUSION AND HOLDING

          For the foregoing reasons, the Court holds that $100.00 is just compensation for the 12-
month easement granted in this case. The Court ORDERS the Clerk of the Court to disburse the
$100 on deposit in the registry of the Court,87 together with any interest earned while on
deposit,88 payable to Jose Ramirez, Jr., the Defendant in this case. In the event that any other
party is ultimately determined by a court of competent jurisdiction to have any right to receive
compensation for the estate taken in the Subject Property, Defendant shall refund into the
registry of the Court the compensation distributed herein, or such part thereof as the Court may
direct. This case will terminate upon entry of the final judgment.
          IT IS SO ORDERED.
          DONE at McAllen, Texas, this 2nd day of December 2020.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




86
   United States v. 8.903 Acres of Land, No. 7:19-cv-00052, 2020 U.S. Dist. LEXIS 134134, at *15 (S.D. Tex. July
29, 2020) (Alvarez, J.).
87
   See Dkt. No. 7.
88
   See 40 U.S.C. § 3116.


13 / 13
